DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.
 
Response to Amendment

The amendment filed 05 April 2021 has been entered.  Claims 1-8, 10-12 and 15-20 are currently pending in the application.  The rejections of record from the office action dated 13 October 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12 and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner cannot find support to recite “greater than 50% by weight of the capping layer”.  Applicant points to [22] and [24]-[26] of the instant specification, however, these only show support for 100% LDPE or EVA not “greater than 50%” because there is no disclosure of the lower bound of “greater than 50%”. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winter (US 4,946,743).
Regarding claims 1-7, 10-12 and 15-20, Winter discloses a tray that may comprise CPET (i.e. bulk layer) having a heat sealed peelable lidding comprising a heat seal layer (i.e. capping layer) comprising about 20 to about 50% polyolefin that may be a low density polyethylene and optionally EVA (i.e. a tray comprising a bulk layer comprising a crystalline aromatic polyester/PET and a capping layer bonded to and in direct contact with the bulk layer comprising polyethylene-based polymer; overlapping greater than 50% by weight of the capping layer; a low density polyethylene; manually peelable)(abstract, C3/L45-C4/L31, C10/L30-65; C13/L8-15; claims 1-5, 10 and 19), wherein the bond strength of the seal may be from 1230 g/in – 2180 g/in (i.e. overlapping from at least about 410.5 g/in but less than about 2000 g/in; at least about 495 g/in; at least about 771.5 g/in, at least about 1292 g/in, at least about 1608.8 g/in, at least about 1878 g/in)(C13/L1-5).  It is the examiner’s position that “about 50%” encompasses an amount greater than 50%.  It would have been obvious to one of ordinary skill in the art to choose any amount in the disclosed range including those in the claimed range and thereby arrive at the claimed invention.  

Regarding claim 12, Winter discloses that the lidding may comprise an aluminum foil layer (abstract, C4/L10-15).  Given that aluminum foil and PET are well-known to have very high O2 barrier properties, and given that the tray is identical in structure and composition to the instantly claimed tray, it is the examiner’s position that the tray will intrinsically have an O2 transmission rate in the range claimed.  Alternatively, given that a low O2 transmission rate is advantageous to prevent spoilage of food, one of skill in the art would be motivated to make the O2 transmission rate as low as possible in order to prevent/delay spoilage of food stored in the tray.
Regarding claim 20, While there is no specific disclosure that the bulk layer is between 50% and 99% of the total thickness of the tray, given that the amount of thickness of the tray will affect the rigidity of the tray and the amount of thickness of the lidding will affect the pliability of the lidding and given that one would want a tray that is more rigid to hold the contents of the tray and a lidding that is more pliable to peel back and open the lidding, it is the examiner’s position that it would have been obvious to adjust the percentage thickness of the tray portion to the total thickness of the tray (tray portion and lid portion) to within the claimed range in order to provide good holding of the contents and good peeling back of the lid and depending on the specific end use of the tray.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winter (US 4,946,743), as applied to claim 7 above, in view of Pockat et al. (US 5,023,121).

Pockat discloses an easy open peelable package comprising a seal layer comprising EVA having a vinyl acetate content of 6-20% by weight (i.e. overlapping 2.5-10%)(abstract, C5/L15-25).
Winter and Pockat are analogous art because they both teach about peelable packaging comprising a seal layer comprising EVA.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the EVA of Pockat in the seal layer of the tray of Winter because it is well-known in the art to do so and doing so amounts to nothing more than using a known material in a known environment to accomplish an entirely expected result.

Response to Arguments

Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive.
Applicant argues that there is support to recite “greater than 50% by weight” since the application recites that the capping layer first surface includes (i.e. comprises) a polyethylene-based polymer and since this means that other materials may be present this provides support for any amount of polyethylene based polymer including “greater than 50%”.
Applicant’s argument is unpersuasive because merely reciting “includes” does not provide support for “greater than 50%”.		

As set forth above, it is the examiner’s position that “about 50%” encompasses an amount greater than 50%.
Applicant argues that Winter prefers amounts of polyolefin below 50%.
It is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Further, Winter discloses that when EVA is used, the higher range of about 20% to about 50% will be necessary (C10/L60-65).
Applicant argues that using an amount of polyolefin greater than 50% by weight would provide inadequate seal strength.
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether using an amount of polyolefin greater than 50% by weight would provide inadequate seal strength must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.